Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a Non-Final first office action on the merits for the application filed on 5/15/2021 and preliminary amendments filed on 3/2/2022.  Claims 1-5 and 7-11 are amended. Claims 11-19 are new.  Therefore, claims 1-19 are pending and addressed below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: on page 3 line 17, the word “noises” is misspelled as “noses”. Appropriate correction is required.
Claim Objections
Claims 2, 7, 9, 18, and 19 are objected to because of the following informalities:  
In claims 2, 7, 18, and 19, the words “noise” or “noises” are misspelled as “nose” or “noses” respectfully.  Appropriate correction is required.
Claim 2 recites, “a noise registration terminal for registering int eh noise management center”.  It should recite, “for registering in the noise management center”. 
As to claim 9, it contain the acronyms "AI speaker" and “TVs”. Acronyms must be defined in plain terminology within the claim before the acronym can be used.  The acronyms "AI" and “TV” are also not defined anywhere in the specification.  The examiner interprets the acronym “AI speaker” as artificial intelligent speaker and TVs as televisions, as known in the art. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a noise management center, a noise management unit, a noise list providing unit, and a noise output unit of claim 1, a noise management center, a noise management unit, a noise list providing unit, a noise output unit, a noise registrant management unit, a noise usage information management unit, a noise usage income calculation unit, a noise registration unit, a noise usage history management unit, a noise usage cost management unit of claim 2, a noise management center, a noise management unit, a dedicated noise user registration unit, a customized dedicated noise output terminal unit, a dedicated noise matching unit, and a dedicated noise transmission unit of claim 3, a noise management center, a noise management unit, a noise application management unit, a noise list providing unit, a noise request receiving unit, and a noise transmission unit of claim 4, the noise management units, noise file management units, and field noise management units of claim 5, the noise management centers, and the noise list providing units of claim 7, the noise management centers, and affiliate advertisement management units of claim 8, the dedicated noise matching unit of claim 10, the noise management center, and an affiliate advertisement management unit of claim 11, the noise management units, the noise file management units, and the field noise management units of claim 12, the noise management units, the noise file management units, and field noise management units of claim 14, the noise management units, the noise file management units, and the field noise management units of claim 16, the noise management centers of claim 18, and the noise management centers of claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations: a noise management center, a noise management unit, a noise list providing unit, and a noise output unit of claim 1, a noise management center, a noise management unit, a noise list providing unit, a noise output unit, a noise registrant management unit, a noise usage information management unit, a noise usage income calculation unit, a noise registration unit, a noise usage history management unit, a noise usage cost management unit of claim 2, a noise management center, a noise management unit, a dedicated noise user registration unit, a customized dedicated noise output terminal unit, a dedicated noise matching unit, and a dedicated noise transmission unit of claim 3, a noise management center, a noise management unit, a noise application management unit, a noise list providing unit, a noise request receiving unit, and a noise transmission unit of claim 4, the noise management units, noise file management units, and field noise management units of claim 5, the noise management centers, and the noise list providing units of claim 7, the noise management centers, and affiliate advertisement management units of claim 8, the dedicated noise matching unit of claim 10, the noise management center, and an affiliate advertisement management unit of claim 11, the noise management units, the noise file management units, and the field noise management units of claim 12, the noise management units, the noise file management units, and field noise management units of claim 14, the noise management units, the noise file management units, and the field noise management units of claim 16, the noise management centers of claim 18, and the noise management centers of claim 19 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure for performing the claimed functions. For example, no association between the structure and the function can be found in the specification. Page 20 states that the customized noise relay system can be implemented through a computer, but there is no other mention of a computer or processor performing the functions of all of the centers and units of the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 5 recites, “The customized noise relay system according to claim 1, wherein the noise management units consist of: noise file management units for storing and managing recorded noise files; and field noise management units for managing field noise information to receive noises from fields in real time.”  It is unclear to which “the noise management units” claim 5 is referring since claim 1, on which it depends, only recites “a noise management unit” meaning only one unit and not a plurality of units. Therefore, claim 5 is indefinite.  For purpose of examination, “the noise management units” will be interpreted as “the noise management unit”. The Examiner suggests amending claim 5 as such.
Claim 6 is also rejected because of its dependency on claim 5.
Claim 7 recites, “The customized noise relay system according to claim 1, wherein: in the noise management centers, when the nose lists provided by the noise list providing units are noise files.”  It is unclear to which “the noise management centers”, “the noise lists”, and “the noise list providing units” claim 7 is referring since claim 1, on which it depends, only recites “a noise management center” meaning only one center and not a plurality of centers, “a list of noises” meaning only one list and not a plurality of lists, and only recites “a noise list providing unit” meaning only one unit and not a plurality of units. Therefore, claim 7 is indefinite.  For purpose of examination, “the noise lists” will be interpreted as “the noise list”, “the noise management centers” will be interpreted as “the noise management center”, and “the noise list providing units” will be interpreted as “the noise list providing unit”. The Examiner suggests amending claim 7 as such.
Claim 8 recites, “The customized noise relay system according to claim 1, wherein the noise management centers.”  It is unclear to which “the noise management centers” claim 8 is referring since claim 1, on which it depends, only recites “a noise management center” meaning only one center and not a plurality of centers. Therefore, claim 8 is indefinite.  For purpose of examination, “the noise management centers” will be interpreted as “the noise management center”. The Examiner suggests amending claim 8 as such.
Claim 9 is also rejected because of its dependency on claim 1.
Claim 12, recites, “The customized noise relay system according to claim 2, wherein the noise management units consist of.”  It is unclear to which “the noise management units” claim 12 is referring since claim 2, on which it depends, only recites “a noise management unit” meaning only one unit and not a plurality of units. Therefore, claim 12 is indefinite.  For purpose of examination, “the noise management units” will be interpreted as “the noise management unit”. The Examiner suggests amending claim 12 as such.
Claim 13 recites, “wherein the field noise information receives a noise through real-time streaming and stores information about a location of the noise, a type of the noise, and an address provided through streaming.”  It is unclear how “the field noise information” can do the actions of receiving and storing since “the field noise information” is just information or data and does not have any computing element to perform the actions of receiving and storing.  Therefore, claim 13 is indefinite. Page 8 of the Specification states, “In this case, the field noise management unit 1112 receives a noise from a field through real time streaming, and stores information about the location of the noise, the type of the noise, and an address provided through streaming”.  As such, the field noise management unit will be interpreted as receiving and storing. The Examiner suggests amending claim 13 as such.
Claim 14 recites, “The customized noise relay system according to claim 3, wherein the noise management units consist.” It is unclear to which “the noise management units” claim 14 is referring since claim 3, on which it depends, only recites “a noise management unit” meaning only one unit and not a plurality of units. Therefore, claim 14 is indefinite.  For purpose of examination, “the noise management units” will be interpreted as “the noise management unit”. The Examiner suggests amending claim 14 as such.
Claim 15 is also rejected because of its dependencies on claim 14.
Claim 16 recites, “The customized noise relay system according to claim 4, wherein the noise management units consist of.”  It is unclear to which “the noise management units” claim 16 is referring since claim 4, on which it depends, only recites “a noise management unit” meaning only one unit and not a plurality of units. Therefore, claim 16 is indefinite.  For purpose of examination, “the noise management units” will be interpreted as “the noise management unit”. The Examiner suggests amending claim 16 as such.
Claim 17 is also rejected because of its dependencies on claim 16.
Claim 18 recites, “The customized noise relay system according to claim 2, wherein: in the noise management centers, when the nose lists provided by the noise list providing units are noise files,” It is unclear to which “the noise management centers”, “the noise lists”, and “the noise list providing units” claim 18 is referring since claim 2, on which it depends, only recites “a noise management center” meaning only one center and not a plurality of centers, “a list of noises” meaning only one list and not a plurality of lists, and only recites “a noise list providing unit” meaning only one unit and not a plurality of units. Therefore, claim 18 is indefinite.  For purpose of examination, “the noise management centers” will be interpreted as “the noise management center”, “the noise lists” will be interpreted as “the noise list”, and “the noise list providing units” will be interpreted as “the noise list providing unit”. The Examiner suggests amending claim 18 as such.
Claim 19 recites, “The customized noise relay system according to claim 4, wherein: in the noise management centers, when the nose lists provided by the noise list providing units are noise files.”  It is unclear to which “the noise management centers”, “the noise lists”, and “the noise list providing units” claim 19 is referring since claim 4, on which it depends, only recites “a noise management center” meaning only one center and not a plurality of centers, “a list of noises” meaning only one list and not a plurality of lists, and only recites “a noise list providing unit” meaning only one unit and not a plurality of units. Therefore, claim 19 is indefinite.  For purpose of examination, “the noise management centers” will be interpreted as “the noise management center”, “the noise lists” will be interpreted as “the noise list”, and “the noise list providing units” will be interpreted as “the noise list providing unit”. The Examiner suggests amending claim 19 as such.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites, “A customized noise relay system, comprising: a noise management center for directly outputting a noise to a noise user accessing an Internet site via wired or wireless connection,  the noise management center including: a noise management unit for managing noises; a noise list providing unit for displaying a list of noises managed by the noise management unit to allow a user accessing an Internet site linked to the noise management center to check the list; and a noise output unit for outputting a noise selected by the user from the displayed noise list”. Independent claim 2 recites, “A customized noise relay system, comprising: a noise management center for directly outputting a noise to a noise user accessing an Internet site via wired or wireless connection, the noise management center including: a noise management unit for managing noises; a noise list providing unit for displaying a list of noses managed by the noise management unit to allow a user accessing an Internet site linked to the noise management center to check the list; a noise output unit for outputting a noise selected by the user from the displayed noise list; a noise registrant management unit for storing and managing information about noise registrants who wish to register noise files or real-time field noises; a noise usage information management unit that is connected to the noise management center to manage a usage history of a noise user using noises; and a noise usage income calculation unit for, when income arises by outputting of noises, calculating a noise usage cost and paying the noise usage cost to registrants who have registered the noises, and a noise registration terminal for registering noises in the noise management center, the noise registration terminal including: a noise registration unit that is connected to the noise management center to register recorded noise files or real-time field noise information; a noise usage history management unit for receiving and managing a noise usage history when a registered noise is output or provided to a noise user through an Internet site linked to the noise management center; and a noise usage cost management unit for, when a cost incurred by a registered noise used through the noise management center is calculated, receiving and managing the calculated information. Independent claim 3 recites, “A customized noise relay system, comprising: a noise management center for providing a matched dedicated noise to a customized dedicated noise output terminal via wired or wireless connection, the noise management center including: a noise management unit for managing noises; a dedicated noise user registration unit for registering information about users who always want to receive a specific noise; a customized dedicated noise output terminal registration unit for registering and managing information about a dedicated noise terminal that always receives a specific noise from a dedicated noise user; a dedicated noise matching unit for matching a noise selected by the dedicated noise user with the customized dedicated noise output terminal registered by the dedicated noise user and storing the noise; and a dedicated noise transmission unit for providing a dedicated noise to the customized dedicated noise output terminal of the dedicated noise user stored in the dedicated noise matching unit; and the customized dedicated noise output terminal for outputting the dedicated noise received from the noise management center”. Independent claim 4 recites, “a customized noise relay system, comprising: a noise management center for providing noises to a noise application of a user terminal via wired or wireless connection, the noise management center including: a noise management unit for managing noises; a noise application management unit for managing information about the noise application installed in the user terminal; a noise list providing unit for providing a list of noises managed by the noise management unit to the noise application linked to the noise management center; a noise request receiving unit for receiving a request for a noise selected by a user from the noise application of the user terminal; and a noise transmission unit for transmitting a noise received by the noise request receiving unit to the noise application of the user terminal, and a user terminal installed with the noise application for outputting noises received from the noise management center, wherein the noise application includes: an identification item management unit for storing unique identification information of the noise application stored in the terminal; a noise list display unit for displaying the noise list received from the noise management center on a screen; a noise request unit for, when a user selects a noise from the noise list displayed on the screen, requesting transmission of the selected noise to the noise management center; a noise receiving unit for receiving a noise file transmitted from the noise management center; and a noise playback unit for playing the noise received by the noise receiving unit.
Step 2A, Prong 1:  These limitations are drafted in systems and these limitations, except for the italicized limitations, under their broadest reasonable interpretations, recites certain methods of organizing human activity.  The claims output a noise, manage noise, display a list of noises, allowing a user to check the list, storing and managing information, manage usage history, register noises, receive and managing noise usage history, calculate a noise usage cost, pay the noise usage cost, receive and manage calculated information, provide a matched dedicated noise, manage noises, register information about users, register and manage information about users, register and manage information about a dedicated noise, match a noise, provide a dedicated noise, output the dedicated noise, provide noises, manage information about noises, provide a list of noises, transmit a noise, output a noise, displaying a noise list, request a selected noise, receive a noise file, and play the noise which are all directed to organizing human activity such as business relations, marketing and sales activity, and managing personal behavior. The Examiner notes that although the claim limitations are summarized, the analysis regarding subject matter eligibility considers the entirety of the claim and all of the claim elements individually, as a whole, and in ordered combination.
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a noise management center, a noise management unit, a noise list providing unit, a noise output unit, an Internet site, and wired and wireless connections of claim 1, a noise management center, a noise management unit, a noise list providing unit, a noise output unit, a noise registrant management unit, a noise usage information management unit, a noise usage income calculation unit, a noise registration unit, a noise usage history management unit, a noise usage cost management unit, a noise registrant terminal, an Internet site, and wired and wireless connections of claim 2, a noise management center, a noise management unit, a dedicated noise user registration unit, a customized dedicated noise output terminal unit, a dedicated noise matching unit, a dedicated noise transmission unit, a dedicated noise terminal , a customize dedicated noise output terminal, an Internet site, and wired and wireless connections of claim 3, a noise management center, a noise management unit, a noise application management unit, a noise list providing unit, a noise request receiving unit, a noise transmission unit, a user terminal, an Internet site, and wired and wireless connections of claim 4. These elements are recited at a high-level of generality (i.e., as a generic device performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a computer.  The additional element of “a noise application” is just software that is used to run the functions of claim 4.  Accordingly, these additional elements when considered individually or as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a noise management center, a noise management unit, a noise list providing unit, a noise output unit, an Internet site, and wired and wireless connections of claim 1, a noise management center, a noise management unit, a noise list providing unit, a noise output unit, a noise registrant management unit, a noise usage information management unit, a noise usage income calculation unit, a noise registration unit, a noise usage history management unit, a noise usage cost management unit, a noise registrant terminal, an Internet site, and wired and wireless connections of claim 2, a noise management center, a noise management unit, a dedicated noise user registration unit, a customized dedicated noise output terminal unit, a dedicated noise matching unit, a dedicated noise transmission unit, a dedicated noise terminal , a customize dedicated noise output terminal, an Internet site, and wired and wireless connections of claim 3, a noise management center, a noise management unit, a noise application management unit, a noise list providing unit, a noise request receiving unit, a noise transmission unit, a user terminal, an Internet site, and wired and wireless connections of claim 4 are just generic computing elements.  The specification does not provide any kind of explanation as to what exactly the centers or units actually are, so it is reasonable that the centers and units would be just generic computing elements. Therefore, the claims are not patent eligible.
Dependent claims 5-19, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitations fail to establish that the claims are not directed to the same abstract idea of Independent Claims 1-4 without significantly more.
Dependent claims 5, 12, 14, and 16 recite, “wherein the noise management units consist of: noise file management units for storing and managing recorded noise files; and field noise management units for managing field noise information to receive noises from fields in real time.”  These limitations are just storing and managing data and are part of the abstract idea explained above. The additional units are just generic computing elements as explained above.
Dependent claims 6, 13, 15, and 17 recite, “wherein the field noise information receives a noise through real-time streaming and stores information about a location of the noise, a type of the noise, and an address provided through streaming.”  These limitations are also part of the abstract idea described above they are just receiving and storing data.
Dependent claims 7, 18, and 19 recite, “wherein: in the noise management centers, when the nose lists provided by the noise list providing units are noise files, a 'Listen' menu and a 'Download' menu are displayed on a screen at the same time; and when the nose lists are field noises, a 'Listen' menu is displayed on a screen.”  These limitation are just further limiting the noise lists which are part of the abstract idea.  The additional element of the noise management centers are just generic computing elements as explained above.  The additional element of a listen menu and a download menu are just icons that are well known in the art prior to the effective filing date of the instant application per Skeen (CA2888363), Bodlaender (WO 2005/088579), Wouters (WO 03067498) and Reimer (2019/0034832).
Dependent claim 8 recites, “wherein the noise management centers further comprise affiliate advertisement management units for registering information about an advertisement sound or a discount coupon sound that is output while a noise is being output and outputting the registered advertisement sound or discount coupon sound to the output noise.”  These limitation are also part of the abstract idea described above since the limitations are just registering information and outputting information.  The centers and units are just generic computing elements as explained above.
Dependent claim 9 recites, “wherein the customized dedicated noise output terminal comprises various online sites, AI speakers, mobile terminals, smartphones, and TVs.”  This is just further limiting the output terminal. Online site is a just a webpage and is not significantly more. Online sites, AI speakers, mobile terminals, smartphones, and TVs are all generic computing elements and not significantly more than the abstract idea. 
Dependent claim 10 recites, “wherein: the dedicated noise matching unit matches different noises for each web page when registering a site with the customized dedicated noise output terminal, or the dedicated noise matching unit matches different noises for each terminal when registering multiple terminals.”  These limitation are also directed to an abstract idea of certain methods of organizing human activity since they are just matching information.  The unit, web page, and the terminals are just generic computing elements and not significantly more.
Dependent claim 11 recites, “wherein: the noise management center further includes an affiliate advertisement management unit for registering information about an advertisement sound or a discount coupon sound that is output while a noise is being output and outputting the registered advertisement sound or discount coupon sound to the output noise; and the noise application further includes a discount coupon display unit for, when a discount coupon corresponding to a discount coupon sound inserted into a noise received from the noise management center is received, displaying the discount coupon for a user to check the discount coupon.”  These limitations are also part of the abstract idea as described above since the are just registering information, outputting information, and displaying information.   As explained above, the noise application is just software and not significantly more.  As explained above, an affiliate management unit is just a generic computing element.
As such, when claims 1-19 are considered individually, as a whole, or in combinations, the claims are not patent eligible.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lindner (P. G. Pub. No. 2003/0120549).

Regarding claim 1, Lindner teaches
a customized noise relay system, comprising: a noise management center for directly outputting a noise to a noise user accessing an Internet site via wired or wireless connection ([0005] "An implementation of the present invention provides a method of offering content [noise] for sale over a communications network [wired or wireless connection], comprising: receiving from a plurality of registered content providers sales information about content which the content provider intends to offer for sale, providing, through a web hosting service provider [internet site]and an electronic Payment System, controlled user access to the content [outputting noise to noise user] for sale over the communications network under conditions defined by the sales information from the content provider," [0027] explains that the content can be music files [noise]. [0032] "On the web site of the service provider 100 digital content of a plurality of content providers 110 is offered for sale to the users."), 
the noise management center including: a noise management unit for managing noises; a noise list providing unit for displaying a list of noises managed by the noise management unit ([0055] "In step S31 the designated files are moved to a protected area to which only the service provider has read and write access and a user via the electronic payment system has read access to. The payment system now analyzes the directory of designated content files and generates a list of links [noise list] which are returned to the service provider acting as a single interface to the electronic payment system (step S32)." [0062] "Finally, in step S38, the content files [noise list] are presented on the web site of the service provider together with the sales information like sales duration or sales price.")
to allow a user accessing an Internet site linked to the noise management center to check the list ([0064] "After setting up the content files for sale in step S40 (explained in detail with reference to FIG. 5), a user accesses the web site of the service provider in step S41."); and
a noise output unit for outputting a noise selected by the user from the displayed noise list ([0065] "The user selects an offer from a CP in step S41 and decides to purchase the digital content. By selecting the appropriate link in a catalogue file, he comes to the dummy area 105 (FIG. 1). In the dummy area, he selects the payment method he would like to use (step S42)." [0068] "Due to this the user can access the desired content files [outputting a noise selected by the user] in the protected area 106 (FIG. 1) of the content provider through the links from the service provider enabled through the interface between service provider and payment system.).

Claim 3 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chiu (P. G. Pub. No. 2006/0248209).

Regarding claim 3, Chiu teaches
a customized noise relay system, comprising: a noise management center for providing a matched dedicated noise to a customized dedicated noise output terminal via wired or wireless connection, the noise management center including: a noise management unit for managing noises ([0049] "Furthermore, ad campaign manager 108 may provide a service or services for matching advertisement content with podcasting content to determine content relevancy of placed advertisements. Additional services available within network host facility 102 may include the ability to edit podcast media to embed relevant advertisement media therein for re-package and delivery. In one embodiment, ad campaign manager 108 also provides an end user portal or interface for users to search out and subscribe to podcasts containing advertisements.");
a dedicated noise user registration unit for registering information about users who always want to receive a specific noise ([0049] "Ad campaign manager 108 provides a service or services for registering podcastors [registering information about users] who wish to host advertising in their podcast programs and a service or services for registering advertisers who wish to advertise in podcast media." [0051] "According to one embodiment of the present invention, podcastor 118 for example, may register with a service offered by advertising network host facility 102 in order to receive some compensation for a willingness to provide advertising space within a podcast created for mass download by end users." [0081] explains the specific noise since the advertisement is selected based on podcastor's preferences.);
a customized dedicated noise output terminal registration unit for registering and managing information about a dedicated noise terminal that always receives a specific noise from a dedicated noise user (per p. 15 of the specification, the customized dedicated noise output terminal is a websites that contains blogs. [0069] "PAS 200 has a data interface 203 to system internal, or to a locally managed advertiser/publisher database similar to database 113 described with reference to FIG. 1. Interface 203 enables the application to manage, input, and retrieve data for use in other tasks performed by the software. In one embodiment, the data managed may include account data for publishers and advertisers, advertisement.");
a dedicated noise matching unit for matching a noise selected by the dedicated noise user with the customized dedicated noise output terminal registered by the dedicated noise user ([0099] "Logically speaking, advertisements are prematched by the service of the present invention to podcast content before any studio editing occurs. In the case of a podcast that covers more than one subject in different segments of the podcast, advertising matching mat adhere to relevancy of the podcast content. There may be one or more than one advertisement concatenated or otherwise edited into a podcast and in some cases of more than one advertisement, the advertisers responsible for those advertisements may be separate and non-affiliated entities.") 
and storing the noise ([0120] "Server 702 has connection to a mass repository 703 adapted to store actual podcast multimedia files including concatenated advertisement files."); and
a dedicated noise transmission unit for providing a dedicated noise to the customized dedicated noise output terminal of the dedicated noise user stored in the dedicated noise matching unit ; and the customized dedicated noise output terminal for outputting the dedicated noise received from the noise management center ([0100] "In one preferred embodiment, all of the content files accessed, obtained and used to create commercial podcasts are stored for subsequent access at the service location in a repository 113 labeled RSS content. Repository 113 then may contain all of the commercialized podcasts that may be published using a new RSS feed accessible to end users using Ipods and other suitable players as well as those using computer-based applications. Product output from studio 401, for example, consists of completed commercialized podcasts. Each item for an RSS feed may be represented via RSS file providing a summary of the content and, in some embodiments, a 30 second preview of the podcast item. Those finished podcast items may then be aggregated into on RSS feed 403 that is output to consumers. Any consumers subscribing to RSS feed 403 has access to the commercial versions or the podcasts. The complete multimedia files may be stored locally at the service in data repository 113 for convenient access.").

Regarding claim 10, Chiu teaches
the customized noise relay system according to claim 3, wherein: the dedicated noise matching unit matches different noises for each web page when registering a site with the customized dedicated noise output terminal ([0075] "In one embodiment, a podcastor (publisher) registers with the service of the present invention and indicates the location of the RSS feed containing his or her podcast items so that layer 206 may access the feed and items referenced in the feed. In this embodiment, a RSS feed from a host like podcast host facility 103 of FIG. 1 is monitored for update through subscribing to the feed. When the feed is updated with a new podcast, PAS 200 aided by layer 206 accesses the feed continuously or periodically and retrieves any new item contents (actual podcast). If a podcast can be associated with a registered publisher who has agreed to advertising placement, then the software may, aided by layer 204, begin the process of commercializing the podcast contents and republishing the new podcast with the aid of layer 208." See also [0052].),
or the dedicated noise matching unit matches different noises for each terminal when registering multiple terminals (Since this limitation is in an “or” statement, it is not required by the claim.)

Claim 4 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mikkelsen (P. G. Pub. No. 2010/0077022).

Regarding claim 4, Mikkelsen teaches
a customized noise relay system, comprising:
a noise management center for providing noises to a noise application of a user terminal via wired or wireless connection ([0265] "The system is comprised of an advanced cellular phone 2000 running client software 2001 [noise application], a system content Server 2004 with server software and data transportation networks 2002, 2003, 2005." [0266] "The phone user may access the content server 2004, which includes sound clips [noises], by operating the client software application 2001 installed on cellular phone 2000." [0286] "The delivery system, according to the present invention will also integrate and/or adapt with other technology or systems, wireline or wireless, inclusive of 3G systems technology, for offering enhanced capabilities for accessing, delivering, and using sound and image files.),
the noise management center including: a noise management unit for managing noises; a noise application management unit for managing information about the noise application installed in the user terminal ([0245] "The server application [noise management center] keeps a log file [noise management unit] (e.g., named "ProgramName_N.Log") where N is a port number. Therefore, if two instances of the application [information about the noise application] are started, one for the modem on COM! and the other for the modem on COM2, two independent log files will be created. The log file contains brief information about user and server actions, times of events, their main features, for example, state of the modem or the sound card.");
a noise list providing unit for providing a list of noises managed by the noise management unit to the noise application linked to the noise management center ([0007] "According to one exemplary embodiment, sound files are accessed by a cellular or landline telephone, or personal data assistant (PDA) or Blackberry-type device for allowing the consumer to browse, download, hear and/or purchase sound files [list of noises] .Or use sound files including sound clips as ringer sounds." [0265] explains that the phone run a client software application.);
a noise request receiving unit for receiving a request for a noise selected by a user from the noise application of the user terminal; and
a noise transmission unit for transmitting a noise received by the noise request receiving unit to the noise application of the user terminal ([0110] "The functions of the server software include servicing user requests via a user interface [noise application installed on a user terminal] element and transmitting a selected sound clip through the phone line via a music clip transmission element."), and
a user terminal installed with the noise application for outputting noises received from the noise management center ([0266] "The phone user may access the content server 2004, which includes sound clips, by operating the client software application 2001 installed on cellular phone 2000."),
wherein the noise application includes: an identification item management unit for storing unique identification information of the noise application stored in the terminal ([0266] "The user can request the server 2004 to download a selected music clip. This request may be issued from the client software 2001. A cellular phone 2000 is specified by subscriber identity information [unique identification information] from a cell phone smart card such as SIM (Subscriber Identity Module) Card, which may be inserted into GSM cell phones and contains telephone account information.");
a noise list display unit for displaying the noise list received from the noise management center on a screen;
a noise request unit for, when a user selects a noise from the noise list displayed on the screen, requesting transmission of the selected noise to the noise management center ([0266] "The phone user may access the content server 2004, which includes sound clips, by operating the client software application 2001 installed on cellular phone 2000. The server 2004 may display a list of music clips on the display screen of the cellular phone. The user can request the server 2004 to download a selected music clip. This request may be issued from the client software 2001. See also [0282].); and
a noise receiving unit for receiving a noise file transmitted from the noise management center ([0284] "When the user requests the server 2004 to download a music clip file, the server software requests user's authorization key from the client software 2001, inserts authorization key into the music clip, encrypts the file and then uploads the encrypted file to the cell phone 2001.");
a noise playback unit for playing the noise received by the noise receiving unit ([0279] "The music clip playback subroutine 2104 provides for the interception of an incoming call signal using the Telephony API, and playback of a correspondent music clip via phone speaker system 2106 in accordance with a caller ID setup, and utilizes the Multimedia API and graphical user interface by using Graphics API and the display 2107.").
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lindner (P. G. Pub. No. 2003/0120549), in view of Mikkelsen (P. G. Pub. No. 2010/0077022).

Regarding claim 2, Lindner teaches
a customized noise relay system, comprising: a noise management center for directly outputting a noise to a noise user accessing an Internet site via wired or wireless connection, the noise management center including ([0005] "An implementation of the present invention provides a method of offering content [noise] for sale over a communications network [wired or wireless connection], comprising: receiving from a plurality of registered content providers sales information about content which the content provider intends to offer for sale, providing, through a web hosting service provider [internet site]and an electronic Payment System, controlled user access to the content [outputting noise to noise user] for sale over the communications network under conditions defined by the sales information from the content provider," [0027] explains that the content can be music files [noise]. [0032] "On the web site of the service provider 100 digital content of a plurality of content providers 110 is offered for sale to the users."):
a noise management unit for managing noises;
a noise list providing unit for displaying a list of noses managed by the noise management unit ([0055] "In step S31 the designated files are moved to a protected area to which only the service provider has read and write access and a user via the electronic payment system has read access to. The payment system now analyzes the directory of designated content files and generates a list of links [noise list] which are returned to the service provider acting as a single interface to the electronic payment system (step S32)." [0062] "Finally, in step S38, the content files [noise list] are presented on the web site of the service provider together with the sales information like sales duration or sales price.")
to allow a user accessing an Internet site linked to the noise management center to check the list ([0064] "After setting up the content files for sale in step S40 (explained in detail with reference to FIG. 5), a user accesses the web site of the service provider in step S41.");
a noise output unit for outputting a noise selected by the user from the displayed noise list ([0065] "The user selects an offer from a CP in step S41 and decides to purchase the digital content. By selecting the appropriate link in a catalogue file, he comes to the dummy area 105 (FIG. 1). In the dummy area, he selects the payment method he would like to use (step S42)." [0068] "Due to this the user can access the desired content files [outputting a noise selected by the user] in the protected area 106 (FIG. 1) of the content provider through the links from the service provider enabled through the interface between service provider and payment system.);
a noise registrant management unit for storing and managing information about noise registrants who wish to register noise files or real-time field noises ([0036] "With the registration procedure S1 a content provider [noise registrants] becomes customer of the web hosting service provider. The registrating procedure includes inputting data about the address, bank account and type of business of the content provider. If the CP agrees to the hosting conditions he receives a user name and password at the end of the registration process identifying the content provider as specific customer and allowing a later submission and update of content using user name and password." [0037] "Then the content files which the registered content provider wishes to offer for sale are determined by the content designation procedure S2 which will be in detail explained later with reference to FIG. 3." [0032] "The content providers 110 register with the service provider 100 to offer designated digital content for sale over the internet." See also [0043]-[0045].);
a noise registration terminal for registering noises in the noise management center ([0034] "A content provider, after being registered as customer of the web hosting service provider receives through first interface 101 an offer to use the service provider for enabling its web site for electronic commerce." [0037] "Then the content files [registering noises]which the registered content  provider wishes to offer for sale are determined by the content designation procedure S2 which will be in detail explained later with reference to FIG. 3.),
the noise registration terminal including: a noise registration unit that is connected to the noise management center to register recorded noise files or real-time field noise information ([0036] "With the registration procedure S1 a content provider becomes customer of the web hosting service provider. The registrating procedure includes inputting data about the address, bank account and type of business of the content provider. If the CP agrees to the hosting conditions he receives a user name and password at the end of the registration process identifying the content provider as specific customer and allowing a later submission and update of content using user name and password." [0037] "Then the content files which the registered content provider wishes to offer for sale are determined by the content designation procedure S2 which will be in detail explained later with reference to FIG. 3." [0032] "The content providers 110 register with the service provider 100 to offer designated digital content for sale over the internet." See also [0043]-[0045].);
Linden discusses storing purchase history of the files that the user purchased and paying content providers for the digital content sales, but not specifically for the usage of the noise.
Linden does not specifically teach
a noise usage information management unit that is connected to the noise management center to manage a usage history of a noise user using noises; and
a noise usage income calculation unit for, when income arises by outputting of noises, calculating a noise usage cost 
and paying the noise usage cost to registrants who have registered the noises;
and
a noise usage history management unit for receiving and managing a noise usage history when a registered noise is output or provided to a noise user through an Internet site linked to the noise management center; and
a noise usage cost management unit for, when a cost incurred by a registered noise used through the noise management center is calculated, receiving and managing the calculated information.
However, Mikkelsen teaches
a noise usage information management unit that is connected to the noise management center to manage a usage history of a noise user using noises; and
a noise usage income calculation unit for, when income arises by outputting of noises, calculating a noise usage cost  and paying the noise usage cost to registrants who have registered the noises, and a noise usage history management unit for receiving and managing a noise usage history when a registered noise is output or provided to a noise user through an Internet site linked to the noise management center; and a noise usage cost management unit for, when a cost incurred by a registered noise used through the noise management center is calculated, receiving and managing the calculated information [0064] "The security lock mechanism allows the original music or its representative to control distribution of music, and also provides an opportunity for music distributors to keep track of who plays their music. As such, a method of accounting for royalty payments to artists and performers and other parties registered with performing rights organizations such as ASCAP and BMI may include providing a tracking feature on electronic devices used by businesses such as bars, restaurants, and clubs to play music. In addition to allowing a record to be kept as to which music files have been downloaded and stored on the electronic device, the tracking feature may also record information on how many times and when each song has been played. This allows performing rights or music writers' organizations the ability to keep an accurate record on which to base royalty payment  distributions." See also [0014].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the noise relay system of Linden with the noise relay system of Mikkelsen by adding a noise usage information management unit that is connected to the noise management center to manage a usage history of a noise user using noises; and a noise usage income calculation unit for, when income arises by outputting of noises, calculating a noise usage cost  and paying the noise usage cost to registrants who have registered the noises, and a noise usage history management unit for receiving and managing a noise usage history when a registered noise is output or provided to a noise user through an Internet site linked to the noise management center; and a noise usage cost management unit for, when a cost incurred by a registered noise used through the noise management center is calculated, receiving and managing the calculated information, as taught by Mikkelsen, since Linden already discusses storing purchase history of the files that the user purchased and paying content providers for the digital content sales, and in order to account for royalty payments to artist and performers and other parties registered (Mikkelsen, [0064]).

Claims 5, 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lindner (P. G. Pub. No. 2003/0120549), in view of Mikkelsen (P. G. Pub. No. 2010/0077022), in further view of Reimer (P. G. Pub. No. 2019/0034832).

Regarding claim 5, Lindner teaches 
the customized noise relay system according to claim 1, wherein the noise management units consist of: noise file management units for storing and managing recorded noise files ([0013] "The present invention preferably comprises a content setup procedure including moving a designated content file on a web site of the content provider to a protected area, where only the electronic Payment System can provide access to and replacing the original content files of the content provider by "dummy" files having a link to the electronic Payment System's payment authorization webpage and including sales information provided by the content provider.").
Linden does not explicitly teach
field noise management units for managing field noise information to receive noises from fields in real time.
However, Mikkelsen teaches
field noise management units for managing field noise information to receive noises from fields ([0004] "Exemplary embodiments provided herein may provide an improved method for delivery and play back of sound and image files which include songs, musical compositions, and other sound recordings cartoons, movies, television shows, or any other type of performance, which may be copyright registered, as well as non-copyright registered personal recordings (e.g., personal sound recordings [field noise information], family photos, home movies, etc.).").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kind of noise of Lindner with the kind of noise of Mikkelsen, by substituting the recorded noise files of Linden with the field noise information of Mikkelsen since it has been held to be within the general skill of a worker in the art to select a known item on the basis of its suitability for the intended use as a matter of obvious design choice.  Recorded noise files and field noise information are well known in the art and substituting recorded noise files for field noise information would not change the way the overall apparatus functions. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Linden and Mikkelsen do not explicitly teach that the receiving noises from fields in being done in real time.
However, Reimer teaches that the receiving noises from fields in being done in real time ([0163]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to how the noises are received of Lindner and Mikkelsen with how the noises are received of Reimer, by the receiving with it being done in real time, since Lindner and Mikkelsen do not prevent the receiving to be done in real time, and since it has been held to be within the general skill of a worker in the art to select a known item on the basis of its suitability for the intended use as a matter of obvious design choice.  Field noise information being received in real time is well known in the art and substituting how the field noise information is received would not change the way the overall apparatus functions. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 6, Lindner and Mikkelsen teach all of the claimed features as discussed above.  Lindner and Mikkelsen do not explicitly teach
the customized noise relay system according to claim 5, wherein the field noise information receives a noise through real-time streaming and stores information about a location of the noise, a type of the noise, and an address provided through streaming.
However, Reimer teaches
the customized noise relay system according to claim 5, wherein the field noise information receives a noise through real-time streaming and stores information about a location of the noise ([0419] "The event stamp may also include parameters for the bearing (the direction of travel), the speed of travel, the estimated height above the ground, the estimated floor of the building in which the user is on, a recording of the ambient noise level and/or an audio signal collected from a radio station or other signal source, the address, and the activity the user is engaged in." See also [0157].), 
a type of the noise ([0025] "In an embodiment, the event stamp information may be used for determining which bus, plane, train, or other mode of transportation [type of noise] passed a certain location."),
and an address provided through streaming ([0421] "The method gridstamp.noise invokes a function getCurrentLevel() of services (MicrophoneService ), which in this example records volume of the noise (e.g., 16 decibels). The method gridstamp.activity invokes a function getCurrentActivityType() of services of the smart watch or smartphone, which determines what activity the user is engaged in. The method gridstamp.address invokes a function getAddress (gridstamp.latitude, gridstamp.longitude) of services (Address Service) of the smart watch or smartphone, which determines the address based on the latitude and longitude determined by the methods gridstamp.latitude and gridstamp.longitude.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recorded noises of Linden and the field noise information of Mikkelsen with the field noise information of Reimer by adding wherein the field noise information receives a noise through real-time streaming and stores information about a location of the noise, a type of the noise, and an address provided through streaming, as taught by Reimer, in order to easily find information about the song or noise that have been experienced for later retrieval (Reimer, [0020]).

Regarding claim 12, Linden teaches
the customized noise relay system according to claim 2, wherein the noise management units consist of: noise file management units for storing and managing recorded noise files ([0013] "The present invention preferably comprises a content setup procedure including moving a designated content file on a web site of the content provider to a protected area, where only the electronic Payment System can provide access to and replacing the original content files of the content provider by "dummy" files having a link to the electronic Payment System's payment authorization webpage and including sales information provided by the content provider.").
Linden does not explicitly teach
field noise management units for managing field noise information to receive noises from fields in real time.
However, Mikkelsen teaches
field noise management units for managing field noise information to receive noises from fields ([0004] "Exemplary embodiments provided herein may provide an improved method for delivery and play back of sound and image files which include songs, musical compositions, and other sound recordings cartoons, movies, television shows, or any other type of performance, which may be copyright registered, as well as non-copyright registered personal recordings (e.g., personal sound recordings [field noise information], family photos, home movies, etc.).").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kind of noise of Lindner with the kind of noise of Mikkelsen, by substituting the recorded noise files of Linden with the field noise information of Mikkelsen since it has been held to be within the general skill of a worker in the art to select a known item on the basis of its suitability for the intended use as a matter of obvious design choice.  Recorded noise files and field noise information are well known in the art and substituting recorded noise files for field noise information would not change the way the overall apparatus functions. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Linden and Mikkelsen do not explicitly teach that the receiving noises from fields in being done in real time.
However, Reimer teaches that the receiving noises from fields in being done in real time ([0163]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to how the noises are received of Lindner and Mikkelsen with how the noises are received of Reimer, by the receiving with it being done in real time, since Lindner and Mikkelsen do not prevent the receiving to be done in real time, and since it has been held to be within the general skill of a worker in the art to select a known item on the basis of its suitability for the intended use as a matter of obvious design choice.  Field noise information being received in real time is well known in the art and substituting how the field noise information is received would not change the way the overall apparatus functions. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 13, Lindner and Mikkelsen teach all of the claimed features as discussed above.  Lindner and Mikkelsen do not explicitly teach
the customized noise relay system according to claim 12, wherein the field noise information receives a noise through real-time streaming and stores information about a location of the noise, a type of the noise, and an address provided through streaming.
However, Reimer teaches
the customized noise relay system according to claim 5, wherein the field noise information receives a noise through real-time streaming and stores information about a location of the noise ([0419] "The event stamp may also include parameters for the bearing (the direction of travel), the speed of travel, the estimated height above the ground, the estimated floor of the building in which the user is on, a recording of the ambient noise level and/or an audio signal collected from a radio station or other signal source, the address, and the activity the user is engaged in." See also [0157].), 
a type of the noise ([0025] "In an embodiment, the event stamp information may be used for determining which bus, plane, train, or other mode of transportation [type of noise] passed a certain location."),
and an address provided through streaming ([0421] "The method gridstamp.noise invokes a function getCurrentLevel() of services (MicrophoneService ), which in this example records volume of the noise (e.g., 16 decibels). The method gridstamp.activity invokes a function getCurrentActivityType() of services of the smart watch or smartphone, which determines what activity the user is engaged in. The method gridstamp.address invokes a function getAddress (gridstamp.latitude, gridstamp.longitude) of services (Address Service) of the smart watch or smartphone, which determines the address based on the latitude and longitude determined by the methods gridstamp.latitude and gridstamp.longitude.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recorded noises of Linden and the field noise information of Mikkelsen with the field noise information of Reimer by adding wherein the field noise information receives a noise through real-time streaming and stores information about a location of the noise, a type of the noise, and an address provided through streaming, as taught by Reimer, in order to easily find information about the song or noise that have been experienced for later retrieval (Reimer, [0020]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lindner (P. G. Pub. No. 2003/0120549), in view of Wouters (WO-03067498), in further view of Reimer (P. G. Pub. No. 2019/0034832).

Regarding clam 7, Lindner discusses that the noise list are noise files and also discuss the listening and downloading of noises. 
Lindner does not explicitly teach
the customized noise relay system according to claim 1, wherein: in the noise management centers, when the nose lists provided by the noise list providing units are noise files, a 'Listen' menu and a 'Download' menu are displayed on a screen at the same time; and when the nose lists are field noises, a 'Listen' menu is displayed on a screen.
However, Wouters teaches
the customized noise relay system according to claim 1, wherein: in the noise management centers, when the nose lists provided by the noise list providing units are noise files, a 'Listen' menu and a 'Download' menu are displayed on a screen at the same time (Fig. 11 shows both a listen #1105 and download [#1104 menu displayed on the screen. See also [0118] and [0119].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the way the listening and the downloading of noises is done of Linden with the way the listening and the downloading of noises is done of Wouters, by adding wherein: in the noise management centers, when the nose lists provided by the noise list providing units are noise files, a 'Listen' menu and a 'Download' menu are displayed on a screen at the same time, as taught by Wouters, so that the user can easily listen and download the noises.
Lindner and Wouters do not explicitly teach
and when the nose lists are field noises, a 'Listen' menu is displayed on a screen.
However, Reimer teaches
and when the nose lists are field noises, a 'Listen' menu is displayed on a screen (Fig. 4, [0115] "Mobile phone 400 may include antenna system 312, keypad 330, lens 402, event button 404, display  406, time field 408, source field 410, location field 412, candidates 414a-e, which may include times 416a-e, event names 418a-e, event sponsors 420a-e, links 422a-e, and sampler links [listen menu displayed on the screen] 424a-e." See also [0142].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the way the listening is done of Linden and Wouters with the way the listening and the downloading of noises is done of Reimer, by adding and when the nose lists are field noises, a 'Listen' menu is displayed on a screen, as taught by Reimer, so that the user can easily listen to the noises.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lindner (P. G. Pub. No. 2003/0120549), in view of Chiu (P. G. Pub. No. 2006/0248209).

Regarding claim 8, Lindner offers content for sale.  Lindner does not explicitly teach
the customized noise relay system according to claim 1, wherein the noise management centers further comprise affiliate advertisement management units for registering information about an advertisement sound or a discount coupon sound that is output while a noise is being output and outputting the registered advertisement sound or discount coupon sound to the output noise.
However, Chiu teaches
the customized noise relay system according to claim 1, wherein the noise management centers further comprise affiliate advertisement management units for registering information about an advertisement sound or a discount coupon sound that is output while a noise is being output and outputting the registered advertisement sound or discount coupon sound to the output noise ([0058] "providing timed audio advertisement spots in concatenation with the retrieved podcast files such that the advertisement plays [advertisement sound] immediately before or after the podcast [to the output noise]. In one embodiment, the podcast is cut in appropriate sections and advertising is inserted into advertisement space created in the podcast." [0095] "audio advertisements").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the noise relay system of Linden with the noise relay system of Chiu by adding wherein the noise management centers further comprise affiliate advertisement management units for registering information about an advertisement sound or a discount coupon sound that is output while a noise is being output and outputting the registered advertisement sound or discount coupon sound to the output noise, as taught by Chiu, in order to provide free noise to the end user (Chiu, [0061]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu (P. G. Pub. No. 2006/0248209), in further view of Reimer (P. G. Pub. No. 2019/0034832).

Regarding claim 9, Chiu teaches
the customized noise relay system according to claim 3, wherein the customized dedicated noise output terminal comprises various online sites ([0105] "Actual podcasts may be uploaded to host 505 or linked through RSS to the publishers website [various online sites] where accessing consumers are driven when interacting with RSS feed items."), 
AI speakers ([0134] "At step 811 the podcast carrying advertising plays over the speaker system of a playback device." See also [0041].), 
mobile terminals, smartphones ([0044] "In this embodiment, IPRA 119 may be a mobile device placed in a convenient location at the location of an end user or it may be a device installed in an automobile as an in-dash type system capable of accessing the Internet through WCN and through gateway 117. Other wireless network-capable multimedia devices may also be included as a wireless appliance in WCN 106 without departing from the spirit and scope of the present invention. For example, a wireless cellular telephone having multimedia and Internet access capabilities may be used. A Laptop computer having multimedia capabilities and Internet access capability may also be used to practice the present invention.").
Chiu does not explicitly teach
and TVs.
However, Reimer teaches
and TVs ([0063] "For example, listening device 104 may include a radio, a television,").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the output terminal of Chiu with the output terminal of Reimer, by substituting the mobile terminal of Chiu with the TV of Reimer since it has been held to be within the general skill of a worker in the art to select a known item on the basis of its suitability for the intended use as a matter of obvious design choice.  Mobile terminals and TVs are well known in the art and substituting mobile terminals for TVs would not change the way the overall apparatus functions. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen (P. G. Pub. No. 2010/0077022), in view of Chiu (P. G. Pub. No. 2006/0248209), in further view of Reimer (P. G. Pub. No. 2019/0034832).

Regarding claim 11, Mikkelsen discusses delivering sound files with advertisements. Mikkelsen does not explicitly teach
the customized noise relay system according to claim 4, wherein: the noise management center further includes an affiliate advertisement management unit for registering information about an advertisement sound or a discount coupon sound that is output while a noise is being output 
and outputting the registered advertisement sound or discount coupon sound to the output noise; and
the noise application further includes a discount coupon display unit for, when a discount coupon corresponding to a discount coupon sound inserted into a noise received from the noise management center is received, 
displaying the discount coupon for a user to check the discount coupon.
However, Chiu teaches
the customized noise relay system according to claim 4, wherein: the noise management center further includes an affiliate advertisement management unit for registering information about an advertisement sound or a discount coupon sound that is output while a noise is being output ([0049] "Ad campaign manager 108 provides a service or services for registering podcastors who wish to host advertising in their podcast programs and a service or services for registering advertisers who wish to advertise in podcast media. Furthermore, ad campaign manager 108 may provide a service or services for matching advertisement content with podcasting content to determine content relevancy of placed advertisements. Additional services available within network host facility 102 may include the ability to edit podcast media to embed relevant advertisement media [advertisement sound] therein for re-package and delivery.")
and outputting the registered advertisement sound or discount coupon sound to the output noise ([0058] "providing timed audio advertisement spots in concatenation with the retrieved podcast files such that the advertisement plays [advertisement sound] immediately before or after the podcast [to the output noise]. In one embodiment, the podcast is cut in appropriate sections and advertising is inserted into advertisement space created in the podcast." [0095] "audio advertisements").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisement of Mikkelsen with the advertisement of Chiu by adding wherein: the noise management center further includes an affiliate advertisement management unit for registering information about an advertisement sound or a discount coupon sound that is output while a noise is being output and outputting the registered advertisement sound or discount coupon sound to the output noise, as taught by Chiu, in order to provide free noise to the end user (Chiu, [0061]).
Mikkelsen and Chiu do not teach
the noise application further includes a discount coupon display unit for, when a discount coupon corresponding to a discount coupon sound inserted into a noise received from the noise management center is received, 
displaying the discount coupon for a user to check the discount coupon.
However, Reimer teaches
the noise application further includes a discount coupon display unit for, when a discount coupon corresponding to a discount coupon sound inserted into a noise received from the noise management center is received, 
displaying the discount coupon for a user to check the discount coupon ([0112] "In a mode for seeing information about places for entertainment, an advertisement may be generated in real time that give special offers if the user uses the service within a particular time frame. For example, if the user is standing outside of the door of a restaurant, and the user activates the event stamp function, in addition to receiving information ordinarily provided by the restaurant, the user may receive a discount if the use orders within a given period of time.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertisements of Mikkelsen and Chiu with the advertisement of Reimer by adding the noise application further includes a discount coupon display unit for, when a discount coupon corresponding to a discount coupon sound inserted into a noise received from the noise management center is received, displaying the discount coupon for a user to check the discount coupon, as taught by Reimer, in order to give special offers to the user who uses the service (Reimer, [0112]).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (P. G. Pub. No. 2006/0248209), in view of Mikkelsen (P. G. Pub. No. 2010/0077022), in further view of Reimer (P. G. Pub. No. 2019/0034832).

Regarding claims 14, Chiu teaches
the customized noise relay system according to claim 3, wherein the noise management units consist of: noise file management units for storing and managing recorded noise files ([0131] "At step 806, the service may store all of the required media files (podcasts files and advertisement files [noise files]) prior to studio editing.").
Chiu does not explicitly teach
and field noise management units for managing field noise information to receive noises from fields in real time.
However, Mikkelsen teaches
and field noise management units for managing field noise information to receive noises from fields ([0004] "Exemplary embodiments provided herein may provide an improved method for delivery and play back of sound and image files which include songs, musical compositions, and other sound recordings cartoons, movies, television shows, or any other type of performance, which may be copyright registered, as well as non-copyright registered personal recordings (e.g., personal sound recordings [field noise information], family photos, home movies, etc.).").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kind of noise of Chiu with the kind of noise of Mikkelsen, by substituting the recorded noise files of Chiu with the field noise information of Mikkelsen since it has been held to be within the general skill of a worker in the art to select a known item on the basis of its suitability for the intended use as a matter of obvious design choice.  Recorded noise files and field noise information are well known in the art and substituting recorded noise files for field noise information would not change the way the overall apparatus functions. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Chiu and Mikkelsen do not explicitly teach that the receiving noises from fields in being done in real time.
However, Reimer teaches that the receiving noises from fields in being done in real time ([0163]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to how the noises are received of Chiu and Mikkelsen with how the noises are received of Reimer, by the receiving with it being done in real time, since Chiu and Mikkelsen do not prevent the receiving to be done in real time, and since it has been held to be within the general skill of a worker in the art to select a known item on the basis of its suitability for the intended use as a matter of obvious design choice.  Field noise information being received in real time is well known in the art and substituting how the field noise information is received would not change the way the overall apparatus functions. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 15, Chiu and Mikkelsen teach all of the claimed features as discussed above.  Chiu and Mikkelsen do not explicitly teach
the customized noise relay system according to claim 14, wherein the field noise information receives a noise through real-time streaming and stores information about a location of the noise, a type of the noise, and an address provided through streaming.
However, Reimer teaches
the customized noise relay system according to claim 14, wherein the field noise information receives a noise through real-time streaming and stores information about a location of the noise ([0419] "The event stamp may also include parameters for the bearing (the direction of travel), the speed of travel, the estimated height above the ground, the estimated floor of the building in which the user is on, a recording of the ambient noise level and/or an audio signal collected from a radio station or other signal source, the address, and the activity the user is engaged in." See also [0157].), 
a type of the noise ([0025] "In an embodiment, the event stamp information may be used for determining which bus, plane, train, or other mode of transportation [type of noise] passed a certain location."),
and an address provided through streaming ([0421] "The method gridstamp.noise invokes a function getCurrentLevel() of services (MicrophoneService ), which in this example records volume of the noise (e.g., 16 decibels). The method gridstamp.activity invokes a function getCurrentActivityType() of services of the smart watch or smartphone, which determines what activity the user is engaged in. The method gridstamp.address invokes a function getAddress (gridstamp.latitude, gridstamp.longitude) of services (Address Service) of the smart watch or smartphone, which determines the address based on the latitude and longitude determined by the methods gridstamp.latitude and gridstamp.longitude.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recorded noises of Chiu and the field noise information of Mikkelsen with the field noise information of Reimer by adding wherein the field noise information receives a noise through real-time streaming and stores information about a location of the noise, a type of the noise, and an address provided through streaming, as taught by Reimer, in order to easily find information about the song or noise that have been experienced for later retrieval (Reimer, [0020]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen (P. G. Pub. No. 2010/0077022), in view of Reimer (P. G. Pub. No. 2019/0034832).

Regarding claim 16, Mikkelsen teaches
the customized noise relay system according to claim 4, wherein the noise management units consist of: noise file management units for storing and managing recorded noise files ([0006] "Algorithms are provided for the delivery, storage and playback of the sound files , including a delivery method algorithm, a parametric optimization and compression algorithm, and an error correction algorithm."[0282] "The server may store or be capable of accessing a music clip database."); and
field noise management units for managing field noise information to receive noises from fields ([0004] "Exemplary embodiments provided herein may provide an improved method for delivery and play back of sound and image files which include songs, musical compositions, and other sound recordings cartoons, movies, television shows, or any other type of performance, which may be copyright registered, as well as non-copyright registered personal recordings (e.g., personal sound recordings [field noise information], family photos, home movies, etc.).").
Mikkelsen does not explicitly teach that the receiving noises from fields in real time.
However, Reimer teaches
that the receiving noises from fields in real time ([0163]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to how the noises are received of Mikkelsen with how the noises are received of Reimer, by the receiving with it being done in real time, since Lindner and Mikkelsen do not prevent the receiving to be done in real time, and since it has been held to be within the general skill of a worker in the art to select a known item on the basis of its suitability for the intended use as a matter of obvious design choice.  Field noise information being received in real time is well known in the art and substituting how the field noise information is received would not change the way the overall apparatus functions. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 17, Mikkelsen teaches all of the claimed features as discussed above.  Mikkelsen does not explicitly teach
the customized noise relay system according to claim 16, wherein the field noise information receives a noise through real-time streaming and stores information about a location of the noise, a type of the noise, and an address provided through streaming.
However, Reimer teaches
the customized noise relay system according to claim 16, wherein the field noise information receives a noise through real-time streaming and stores information about a location of the noise ([0419] "The event stamp may also include parameters for the bearing (the direction of travel), the speed of travel, the estimated height above the ground, the estimated floor of the building in which the user is on, a recording of the ambient noise level and/or an audio signal collected from a radio station or other signal source, the address, and the activity the user is engaged in." See also [0157].), 
a type of the noise ([0025] "In an embodiment, the event stamp information may be used for determining which bus, plane, train, or other mode of transportation [type of noise] passed a certain location."),
and an address provided through streaming ([0421] "The method gridstamp.noise invokes a function getCurrentLevel() of services (MicrophoneService ), which in this example records volume of the noise (e.g., 16 decibels). The method gridstamp.activity invokes a function getCurrentActivityType() of services of the smart watch or smartphone, which determines what activity the user is engaged in. The method gridstamp.address invokes a function getAddress (gridstamp.latitude, gridstamp.longitude) of services (Address Service) of the smart watch or smartphone, which determines the address based on the latitude and longitude determined by the methods gridstamp.latitude and gridstamp.longitude.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the field noise information of Mikkelsen with the field noise information of Reimer by adding wherein the field noise information receives a noise through real-time streaming and stores information about a location of the noise, a type of the noise, and an address provided through streaming, as taught by Reimer, in order to easily find information about the song or noise that have been experienced for later retrieval (Reimer, [0020]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lindner (P. G. Pub. No. 2003/0120549), in view of Mikkelsen (P. G. Pub. No. 2010/0077022), in view of Wouters (WO-03067498), in further view of Reimer (P. G. Pub. No. 2019/0034832).

Regarding clam 18, Lindner and Mikkelsen discuss that the noise list are noise files and also discuss the listening and downloading of noises. 
Lindner and Mikkelsen do not explicitly teach
the customized noise relay system according to claim 1, wherein: in the noise management centers, when the nose lists provided by the noise list providing units are noise files, a 'Listen' menu and a 'Download' menu are displayed on a screen at the same time; and when the nose lists are field noises, a 'Listen' menu is displayed on a screen.
However, Wouters teaches
the customized noise relay system according to claim 1, wherein: in the noise management centers, when the nose lists provided by the noise list providing units are noise files, a 'Listen' menu and a 'Download' menu are displayed on a screen at the same time (Fig. 11 shows both a listen #1105 and download [#1104 menu displayed on the screen. See also [0118] and [0119].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the way the listening and the downloading of noises is done of Linden and Mikkelsen with the way the listening and the downloading of noises is done of Wouters, by adding wherein: in the noise management centers, when the nose lists provided by the noise list providing units are noise files, a 'Listen' menu and a 'Download' menu are displayed on a screen at the same time, as taught by Wouters, so that the user can easily listen and download the noises.
Lindner, Mikkelsen, and Wouters do not explicitly teach
and when the nose lists are field noises, a 'Listen' menu is displayed on a screen.
However, Reimer teaches
and when the nose lists are field noises, a 'Listen' menu is displayed on a screen (Fig. 4, [0115] "Mobile phone 400 may include antenna system 312, keypad 330, lens 402, event button 404, display  406, time field 408, source field 410, location field 412, candidates 414a-e, which may include times 416a-e, event names 418a-e, event sponsors 420a-e, links 422a-e, and sampler links [listen menu displayed on the screen] 424a-e." See also [0142].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the way the listening is done of Linden, Mikkelsen, and Wouters with the way the listening and the downloading of noises is done of Reimer, by adding and when the nose lists are field noises, a 'Listen' menu is displayed on a screen, as taught by Reimer, so that the user can easily listen to the noises.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen (P. G. Pub. No. 2010/0077022), in view of Wouters (WO-03067498), in further view of Reimer (P. G. Pub. No. 2019/0034832).

Regarding clam 19, Mikkelsen discusses that the noise list are noise files and also discuss the listening and downloading of noises. 
Mikkelsen does not explicitly teach
the customized noise relay system according to claim 4, wherein: in the noise management centers, when the nose lists provided by the noise list providing units are noise files, a 'Listen' menu and a 'Download' menu are displayed on a screen at the same time; and when the nose lists are field noises, a 'Listen' menu is displayed on a screen.
However, Wouters teaches
the customized noise relay system according to claim 4, wherein: in the noise management centers, when the nose lists provided by the noise list providing units are noise files, a 'Listen' menu and a 'Download' menu are displayed on a screen at the same time (Fig. 11 shows both a listen #1105 and download [#1104 menu displayed on the screen. See also [0118] and [0119].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the way the listening and the downloading of noises is done of Mikkelsen with the way the listening and the downloading of noises is done of Wouters, by adding wherein: in the noise management centers, when the nose lists provided by the noise list providing units are noise files, a 'Listen' menu and a 'Download' menu are displayed on a screen at the same time, as taught by Wouters, so that the user can easily listen and download the noises.
Lindner, Mikkelsen, and Wouters do not explicitly teach
and when the nose lists are field noises, a 'Listen' menu is displayed on a screen.
However, Reimer teaches
and when the nose lists are field noises, a 'Listen' menu is displayed on a screen (Fig. 4, [0115] "Mobile phone 400 may include antenna system 312, keypad 330, lens 402, event button 404, display  406, time field 408, source field 410, location field 412, candidates 414a-e, which may include times 416a-e, event names 418a-e, event sponsors 420a-e, links 422a-e, and sampler links [listen menu displayed on the screen] 424a-e." See also [0142].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the way the listening is done of Mikkelsen, and Wouters with the way the listening and the downloading of noises is done of Reimer, by adding and when the nose lists are field noises, a 'Listen' menu is displayed on a screen, as taught by Reimer, so that the user can easily listen to the noises.

Relevant Prior Art
The following references are prior art references made of record and not relied upon but considered pertinent to Applicant’s disclosure:
 Knight (P. G. Pub. No. 2018/0262608) discusses the downloading of music content to a portable wireless computing device using an application running on the wireless device and tracks music content being used.
Arrelid (P. G. Pub. No. 2013/0139271) discusses using an application to license recorded content items such as songs from a content provider.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3621